989 F.2d 491
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tony Griffin COTTRELL, Plaintiff-Appellant,v.J. Michael QUINLAN, Director, Federal Bureau of Prisons;  G.C. Wilkinson, Regional Director;  Patrick Whalen, Warden,FCI Petersburg; Gary Graham, Institution Health ServicesAdministrator, FCI Petersburg; Eugene Butler, Physician'sAssistant, FCI Petersburg, Defendants-Appellees.
No. 92-7157.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 24, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-90-1221-AM)
Tony Griffin Cottrell, Appellant Pro Se.
Paula Pugh Newett, Office of the United States Attorney, Alexandria, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Tony Griffin Cottrell appeals from the district court's order dismissing his Bivens* action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cottrell v. Quinlan, No. CA-90-1221-AM (E.D. Va.  Oct. 5, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)